Nichols, Presiding Judge.
This case is controlled by the second division of the opinion in the case of Armour & Co. v. Walker, 99 Ga. App. 64, 66 (107 SE2d 691). In this case as in that case the claimant sought other medical treatment, after having been dismissed by the physician furnished by the employer at a time when she was admittedly still suffering a disability arising out of and in the course of her employment.
The judgment of the trial court that the claimant was authorized to seek other medical treatment after being dismissed by the physician furnished by the employer was not error.

Judgment-affirmed.


Hall and Been, JJ., concur.